Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6, 2022.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the section line “C-C” in figure 5 should be labeled so as to indicate which figure shows the view taken along the section line.  Therefore, the section line “C-C” should be changed to --6-6-- or --VI-VI-- so as to indicate that figure 6 shows the view taken along the section line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “L” on line 6 of paragraph 52.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because “thereof” on line 2 is confusing since it is unclear if the applicant is referring to the vehicle body or to the lower portion.  On line 5, “comes int contact with the lower guide path” is confusing since it is unclear it is unclear how the lifter can come into contact with a guide path.  It should be noted that the guide path is merely a direction which cannot contact the first end of the lifter.  On lines 6-7, “a direction of pushing the lower guide rail” is confusing since it is unclear what direction the applicant is attempting to set forth.  What comprises a “pushing” direction?
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on line 1 of paragraph 16, “C-C’” should be changed to --6-6-- or --VI-VI-- to agree with the drawing changes.  The description of figures 12A, 12B and 12C in paragraph 22 is inadequate since each figure requires a description.  On line 4 of paragraph 32, “C-C’” should be changed to --6-6-- or --VI-VI-- to agree with the drawing changes.  On line 6 of paragraph 46, it appears that “45” should be changed to --65-- to avoid confusion.  On line 2 of paragraph 58, it appears that “A” should be changed to --B-- to avoid confusion.  On line 3 of paragraph 58, it appears that “B” should be changed to --A-- to avoid confusion.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “an opposed type sliding door” on line 1 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises an “opposed” sliding door?  What is the sliding door opposed to?  Also, what comprises an “opposed type” sliding door?  How much like an opposed sliding door must a sliding door be before it can be referred to as an “opposed type” sliding door?
	Recitations such as “thereof” on line 4 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the vehicle body on line 3 or to the lower portion on line 3.
	Recitations such as “into contact with the lower guide path” on line 10 of claim 1 render the claims indefinite because it is unclear how the lifter can come into contact with a guide path.  It should be noted that the guide path is merely a direction which cannot contact the first end of the lifter.
	Recitations such as “a direction of pushing the lower guide rail” on lines 11-12 of claim 1 render the claims indefinite because it is unclear what direction the applicant is attempting to set forth.  What comprises a “pushing” direction?
	Recitations such as “a movable part including a lower-guide roller part” on line 2 of claim 3 render the claims indefinite because it is unclear if the movable part comprises the first end of the lifter or is in addition to the first end of the lifter.
	Recitations such as “first” on line 5 of claim 3 render the claims indefinite because the use of the term “first” implies that a second end of the fixed part will be set forth.  However, the applicant has failed to set forth a second end of the fixed part.
	Recitations such as “to lead elastic movement of the insert part” on lines 6-7 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises leading elastic movement?
	Recitations such as “a side of the upper portion of the door in a door closure direction” on lines 1-2 of claim 7 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What side of the door is in the door closure direction?  It appears that the side of the door to which the upper-guide roller part is mounted is transverse to the door closure direction.
	Recitations such as “an inner sidewall” on line 2 of claim 9 render the claims indefinite because it is unclear if the inner sidewall is one of the sidewalls set forth online 3 of claim 8 or is another sidewall in addition to the sidewalls set forth above.
	Recitations such as “inclinedly formed” on line 1 of claim 10 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant referring to the process by which the upper guide groove is made?
	Recitations such as “the door closure direction” on line 2 of claim 10 render the claims indefinite because they lack antecedent basis.
	Recitations such as “an opposed type sliding door” on line 3 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises an “opposed” sliding door?  What is the sliding door opposed to?  Also, what comprises an “opposed type” sliding door?  How much like an opposed sliding door must a sliding door be before it can be referred to as an “opposed type” sliding door?
	Recitations such as “thereof” on line 5 of claim 12 render the claims indefinite because it is unclear if the applicant is referring to the vehicle body on line 3 or to the lower portion on line 3.
	Recitations such as “into contact with the lower guide path” on line 11 of claim 12 render the claims indefinite because it is unclear how the lifter can come into contact with a guide path.  It should be noted that the guide path is merely a direction which cannot contact the first end of the lifter.
	Recitations such as “a direction of pushing the lower guide rail” on lines 12-13 of claim 12 render the claims indefinite because it is unclear what direction the applicant is attempting to set forth.  What comprises a “pushing” direction?
	Recitations such as “a movable part including a lower-guide roller part” on line 2 of claim 14 render the claims indefinite because it is unclear if the movable part comprises the first end of the lifter or is in addition to the first end of the lifter.
	Recitations such as “first” on line 5 of claim 14 render the claims indefinite because the use of the term “first” implies that a second end of the fixed part will be set forth.  However, the applicant has failed to set forth a second end of the fixed part.
	Recitations such as “to lead elastic movement of the insert part” on lines 6-7 of claim 14 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises leading elastic movement?
	Recitations such as “a side of the upper portion of the door in a door closure direction” on lines 1-2 of claim 17 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What side of the door is in the door closure direction?  It appears that the side of the door to which the upper-guide roller part is mounted is transverse to the door closure direction.
	Recitations such as “an inner sidewall” on lines 1-2 of claim 19 render the claims indefinite because it is unclear if the inner sidewall is one of the sidewalls set forth online 3 of claim 18 or is another sidewall in addition to the sidewalls set forth above.
	Recitations such as “inclinedly formed” on line 1 of claim 20 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant referring to the process by which the upper guide groove is made?
	Recitations such as “the door closure direction” on line 2 of claim 20 render the claims indefinite because they lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/109535.  WO 2020/109535 discloses a structure for preventing movement of an opposed type sliding door, the structure comprising: 
a vehicle body 101;
an opposed type sliding door 106 (fig. 16-18);
a lower rail 109A mounted to a lower portion of the vehicle body 101 in a longitudinal direction thereof; 
a lower-rail roller part (see lines 23-25 of page 9 which discloses a roller associated with the swing arm 111) rollably connected to the lower rail 109A; 
a lower-rail swing arm 111 rotatably connected to the lower-rail roller part and the sliding door 106; 
a lower guide rail 122 mounted to the door 106 and defining a lower guide path in the longitudinal direction of the vehicle body; 
a lifter 123, as shown in figures 16-18, having a first end (labeled below) that comes into contact with the lower guide path and a second end (labeled below) that is fixed to the vehicle body 101, the lifter configured to apply a force in a direction of pushing the lower guide rail; 
an upper guide rail 108A mounted to an upper portion of the vehicle body 101 as shown in figure 1; and 
an upper-guide roller part (see lines 23-25 of page 9 which discloses a roller associated with the swing arm 111) mounted to the door to be seated in the upper guide rail 108A, the upper-guide roller part configured to prevent the door from being moved in a transverse direction of the vehicle body in a state where the upper-guide roller part is seated in the upper guide rail (claims 1, 12);
wherein the lower guide rail 122 comprises a lower guide groove (not numbered, but shown as the helical groove of the lower guide rail 122) formed along the lower guide path, and the first end of the lifter is in rollable contact with an inner sidewall of the lower guide groove (claim 2, 13);
	wherein the lifter 123 is located at a side of the lower rail 109A to face the lower-rail swing arm 111 (claim 6, 16);
	wherein the upper-guide roller part is mounted to a side of the upper portion of the door 106 in a door closure direction, and wherein the upper guide rail 108A is mounted to a position facing the upper-guide roller part in a state where the door is closed (claim 7, 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/109535 as applied to claims 1, 2, 6, 7, 12, 13, 16 and 17 above, and further in view of Kiryu et al. (US 2020/0149331).  Kiryu et al. discloses an upper guide rail 30 comprises an upper guide groove (labeled below) defining an upper guide path in the longitudinal direction of a vehicle body 12, and wherein both sidewalls 33, 34 of the upper guide groove are formed in the transverse direction of the vehicle body (claim 8);
wherein an upper-guide roller part 73 is in rollable contact with an inner sidewall 34 of the upper guide groove (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide WO 2020/109535 with an upper guide groove and upper guide roller part, as taught by Kiryu et al., to provide for the smooth support of the door as the door moves between the open and closed positions.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/109535 and Kiryu et al. as applied to claims 8, 9, 18 and 19 above, and further in view of Hull et al. (US 2011/0061306).  Hull et al. discloses an upper guide groove 72 that is inclinedly formed to be tapered in the door closure direction as shown in figure 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide WO 2020/109535, as modified above, with a tapered upper guide groove, as taught by Hull et al., to enable the door to move into its proper closed position.  See lines 9-15 of paragraph 4.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/109535 as applied to claims 1, 2, 6, 7, 12, 13, 16 and 17 above, and further in view of Choi et al. (US 2015/0183303).  Choi et al. discloses a center rail 20 formed in a central portion of a door 10 and a center-rail roller part 40 connected to the center rail, wherein, in a state where the door is closed, the movement of the door is prevented by a support force generated by a contact point of the center rail 20 with the center-rail roller part 40 and a contact point of a lower rail 30 with a lower-rail roller part 50, a force applied in a direction from the vehicle body towards the door, and a force applied by the upper-guide roller part in a direction from the door towards the vehicle body (claim 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide WO 2020/109535 with a center rail and center-rail roller part, as taught by Choi et al., to provide the door with additional support as the door slides between open and closed positions and to provide the door with additional support when the door is in a closed position.

    PNG
    media_image1.png
    1630
    1104
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1330
    1113
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3, 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach an insert part that is connected to the lower-guide roller part; and a fixed part fixed at a first end thereof to the vehicle body and having an internal space into which the insert part is inserted, with a spring being provided in the internal space to lead elastic movement of the insert part.  See lines 3-7 of claims 3 and 14.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634